 

EXHIBIT 10.1

 

GREENE COUNTY BANCSHARES, INC.

2004 LONG-TERM INCENTIVE PLAN

 

 

 

Stock Appreciation Right Award Agreement

 

 

Award No.       

 

                You (the “Participant”) are hereby awarded the following stock
appreciation right (the “SAR”), to be settled in cash, subject to the terms and
conditions set forth in this Stock Appreciation Right Award Agreement (the
“Award Agreement”) and in the Greene County Bancshares, Inc. 2004 Long-Term
Incentive Plan (the “Plan”), which is attached hereto as Exhibit A.  A summary
of the Plan appears in its Prospectus, which is attached as Exhibit B.  You
should carefully review these documents, and consult with your personal
financial advisor, in order to fully understand the implications of this Award,
including your tax alternatives and their consequences.

 

                By executing this Award Agreement, you agree to be bound by all
of the Plan’s terms and conditions as if they had been set out verbatim in this
Award Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
shall be made by the Board of Directors (the “Board”) of Greene County
Bancshares, Inc. (the “Company”) or any Committee appointed by the Board to
administer the Plan, and shall be final, conclusive and binding on all parties,
including you and your successors in interest. Capitalized terms are defined in
the Plan or in this Award Agreement.

 

1.             Variable Terms.  This SAR shall have, and be interpreted
according to, the following terms, subject to the provisions of the Plan in all
instances:

 

Name of Participant:

 

 

 

 

 

 

 

 

 

 

 

Number of Shares Subject to SAR

 

 

 

 

 

 

 

 

 

 

 

Grant Price per Share:

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

Expiration Date:

 

¨

 

  5   years after Grant Date

 

 

 

 

 

 

 

 

 

 

 

¨

 

10 years after Grant Date

 

 

 

 

 

 

 

 

 

 

 

Vesting Schedule: (Establishes the Participant’s rights to exercise this SAR
with respect to the Number of Shares stated above.)

 

 

 

 

 

 

 

 

 

 

 

¨

 

      % on Grant Date

 

 

 

 

 

 

 

 

 

 

 

¨

 

  20 % on each of the first   5  annual anniversary dates of the Participant’s
Continuous Service after the Grant Date.

 

 

 

 

--------------------------------------------------------------------------------


 

Stock Appreciation Right Award Agreement

 

 

Greene County Bancshares, Inc.

2004 Long-Term Incentive Plan

Page 2

 

 

2.             Term of SAR.  The SAR shall expire at 5:00 p.m. (E.D.T. or
E.S.T., as applicable) on the Expiration Date.

 

3.             Manner of Exercise.  The SAR is being granted in connection with
a non-qualified stock option award granted to the Participant on the same date
as this Award Agreement and may only be exercised at the same time and for the
same number of shares as such option is then being exercised.  The SAR shall be
exercised in the manner set forth in the Plan and as determined by the
Committee.

 

4.             Payment Upon Exercise.  Upon exercise of this SAR, the Company
shall pay to you an amount in cash equal to the product of (i) the number of
shares with respect to which you are then exercising this SAR and (ii) the
difference between (x) the last sales price of the Company’s common stock on the
Nasdaq Global Select Market, or such other exchange as the Company’s common
stock may then trade and (y) the grant price of the SAR.

 

5.             Termination of Continuous Service.

 

 5.1          If your Continuous Service with the Company is terminated for any
reason other than a Change in Control  the SAR shall become immediately
forfeited.

 

6.             Occurrence of a Change in Control.  In the event of a Change in
Control, your SAR shall fully vest and become fully exercisable, subject to the
limitations of Section 3 hereof, as to the Shares then subject to the SAR. This
shall occur immediately prior to the effective date of the transaction giving
rise to the Change in Control.

 

7.             Notices.  Any notice or communication required or permitted by
any provision of this Award Agreement to be given to you shall be in writing and
shall be delivered personally or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

 

8.             Binding Effect.  Except as otherwise provided in this Award
Agreement or in the Plan, every covenant, term, and provision of this Award
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees, and assigns.

 

9.             Modifications.  This Award Agreement may be modified or amended
at any time, provided that you must consent in writing to any modification that
adversely alters or impairs any rights or obligations under this SAR.

 

10.          Headings.  Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.

 

11.          Severability.  Every provision of this Award Agreement and of the
Plan is intended to be severable. If any term hereof is illegal or invalid for
any reason, such illegality or invalidity shall not affect the validity or
legality of the remaining terms of this Award Agreement.

 

12.          Governing Law.  The laws of the State of Tennessee shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

13.          Counterparts.  This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

14.          Plan Governs.  By signing this Award Agreement, you acknowledge
that you have received a copy of the Plan and that your Award Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Award Agreement and your Award is subject to all
interpretations, amendments, rules and

 

 

 

--------------------------------------------------------------------------------


 

Stock Appreciation Right Award Agreement    

Greene County Bancshares, Inc.

2004 Long-Term Incentive Plan

Page 3

 

 

regulations which from time to time may be promulgated and adopted pursuant to
the Plan. In the event of a conflict between the provisions of this Award
Agreement and those of the Plan, the provisions of the Plan shall control.

 

15.          Restrictions on Transfer.  This Award Agreement may not be sold,
pledged, or otherwise transferred

 

16.          Taxes.  By signing this Award Agreement, you acknowledge that you
shall be solely responsible for the satisfaction of any taxes that may arise
(including taxes arising under Sections 409A or 4999 of the Code), and that
neither the Company nor the Administrator shall have any obligation whatsoever
to pay such taxes.

 

(Next Page is Signature Page)

 

--------------------------------------------------------------------------------


 

Stock Appreciation Right Award Agreement    

Greene County Bancshares, Inc.

2004 Long-Term Incentive Plan

Page 4

 

 

            BY YOUR SIGNATURE BELOW on the Grant Date identified above, along
with the signature of the Company’s representative, you and the Company agree
that this SAR is awarded under and governed by the terms and conditions of this
Award Agreement and the Plan.

 

GREEN BANKSHARES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

 

 

 

 

By:

 

 

 

 

 

 

Name of Participant:

 

 

 

 

--------------------------------------------------------------------------------


 

GREENE COUNTY BANCSHARES, INC.

2004 LONG-TERM INCENTIVE PLAN

 

Exhibit A

 

Plan Document

 

 

 

 

--------------------------------------------------------------------------------


 

GREENE COUNTY BANCSHARES, INC.

2004 LONG-TERM INCENTIVE PLAN

 

Exhibit B

 

Plan Prospectus

 

 

 

 

--------------------------------------------------------------------------------

 